Citation Nr: 0315912	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to April 17, 1995 for 
the grant of a total disability rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
VA RO, which established an effective date of April 17, 1995 
for a TRIU claim, which had been granted by the Board in an 
October 1998 decision.  The veteran appealed the RO's 
effective date decision, and in a November 2000 Board 
decision, an effective date of March 23, 1995 was 
established.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court), and the parties, 
including the Secretary of Veterans Affairs, filed a Joint 
Motion For Remand And To Stay Proceedings.  In an October 
2002 Order, the Court granted the joint motion of the 
parties, and vacated that part of the Board's November 2000 
decision which had denied an effective date earlier than 
March 23, 1995 for the grant of a TDIU claim.  

In February 2003, the Board contacted the veteran and his 
representative giving them an opportunity to submit 
additional argument or evidence.  In March 2003, the 
veteran's representative submitted argument requesting, in 
part, that the Board remand the claim on appeal to the RO so 
that the veteran might be afforded initial consideration by 
the agency of original jurisdiction, pursuant to Veterans 
Claims Assistance Act of 2000 (VCAA).  

It is noted that in December 2002, the Board issued a 
decision regarding matters other than those presently before 
the Board.  Specifically, the veteran appealed that non-
related decision to the Court.  However, in an Order of June 
2003, the Court granted the appellant's motion to dismiss 
this appeal.  This matter is not in appellate status before 
the Board.  




REMAND

There was a significant change in VA law during the pendency 
of this appeal applicable to the veteran's remaining claim on 
appeal.  On November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  The 
veteran and his representative on appeal were not provided 
notice of VCAA.  

As detailed in the Introduction paragraph of the instant 
Board decision, an October 2002 Court Order vacated a 
November 17, 2000 decision of the Board on the basis that the 
Board had failed to consider whether the notice provision of 
VCAA (effective November 9, 2000) had been complied with.  
The veteran's representative has requested that the Board 
remand the appeal to the RO for original jurisdiction 
adjudication, and the Board agrees that such action is 
appropriate.  Additionally, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
issued a decision, which requires that the Board remand this 
case so that any necessary development may be completed at 
the RO.  In Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the Federal Circuit held that that 
part of the Veterans Claims Assistance Act of 2000 (VCAA), at 
38 C.F.R. § 19.9(a)(2)(ii), which allowed for claims 
development at the Board, the Board receipt of additional 
evidence, and Board issued corrective VCAA duty to notify 
letters, was invalid as contrary to 38 U.S.C.A. § 5103(b).  
Accordingly, the Board remands the claim on appeal to the RO 
for consideration of VCAA, the completion of any necessary or 
indicated development, and readjudication of the claim on 
appeal.  This development cannot be completed at the Board, 
consistent with the requirements of VCAA as interpreted by 
the Federal Circuit.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and give him an opportunity 
to submit the names, addresses, and 
approximate dates of treatment of all VA 
care providers who may have treated him 
for any service-connected disability, 
including post-traumatic stress disorder 
(PTSD), and residuals of frozen feet, 
left foot and right foot, or any related 
pathology or associated symptomatology, 
prior to March 23, 1995.  The veteran's 
representative should be asked to 
identify any formal or informal claim for 
increase prior to March 23, 1995, 
pertinent to the claim on appeal.  

Thereafter, the RO should obtain copies 
of any additional VA records as 
identified by the veteran, if not already 
of record.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim on 
appeal.  The RO decision, thus, should 
include a review of all of the evidence 
of record received during the entire 
appeal period, particularly, and VA 
treatment records dated prior to March 
23, 1995, which could be accepted as an 
informal claim for VA compensation.  If 
any decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


